            Case 3:20-cv-08150-JJT Document 32 Filed 01/13/21 Page 1 of 3




      Penny L. Koepke
 1    pkoepke@hoalaw.biz
      Maxwell & Morgan, P.C.
 2    4854 E. Baseline Road, Suite 104
      Mesa, Arizona 85206
 3    Telephone (480) 833-1001
 4    [Additional counsel appearing on signature page]
 5
      Attorneys for Plaintiff and the Class
 6
                          IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
  8
1.     Brenda Whittaker, individually and on
  9    behalf of all others similarly situated,
10                                                     Case No. 3:20-cv-08150-PCT-JJT
2.                          Plaintiff,
11
3.     v.                                                  NOTICE OF SUPPLEMENTAL
12                                                         AUTHORITY
4.
13     National Republican Senatorial
       Committee, a District of Columbia non-
14     profit organization,
15                          Defendants.
5.
16                                                6.

17
18           Plaintiff Brenda Whittaker (“Plaintiff”), by and through her undersigned counsel,
19    hereby provides notice of the attached opinion issued on January 12, 2021, in Stoutt v.
20
      Travis Credit Union, Case No. 2:20-cv-01280-WBS-AC, 2021 WL 99636 (E.D. Cal. Jan.
21
      12, 2021) (attached hereto as Exhibit A) as supplemental authority in support of her
22
23    Response in Opposition to Defendant National Republican Senatorial Committee’s
24    Motion to Dismiss or Stay (dkt. 19).
25
                                                  Respectfully submitted,
26
      Dated: January 13, 2021                     BRENDA WHITTAKER, individually and on
27
28
                                                       1
     Case 3:20-cv-08150-JJT Document 32 Filed 01/13/21 Page 2 of 3




 1                                 behalf of all others similarly situated,

 2                                 By: /s/ Patrick H. Peluso
 3                                 Penny L. Koepke
                                   pkoepke@hoalaw.biz
 4                                 Maxwell & Morgan, P.C.
                                   4854 E. Baseline Road, Suite 104
 5                                 Mesa, Arizona 85206
                                   Telephone (480) 833-1001
 6
                                   Patrick H. Peluso*
 7                                 ppeluso@woodrowpeluso.com
                                   Taylor T. Smith*
 8                                 tsmith@woodrowpeluso.com
                                   Woodrow & Peluso, LLC
 9                                 3900 East Mexico Avenue, Suite 300
                                   Denver, Colorado 80210
10                                 Telephone: (720) 213-0675
                                   Facsimile: (303) 927-0809
11
12                                 Attorneys for Plaintiff and the Class

13                                 * Pro Hac Vice admission to be sought
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      2
          Case 3:20-cv-08150-JJT Document 32 Filed 01/13/21 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and accurate copy of the above titled
 3   document was served upon counsel of record by filing such papers via the Court’s ECF
 4   system on January 13, 2021.
 5                                                   /s/ Patrick H. Peluso
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
